DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 13, 2021 has been entered.
Claims 77, 97 and 113 have been canceled. Claims 66, 81, 90, 106 and 116 have been amended. Claims 65-68, 72, 73, 75, 76, 81, 83, 84, 87-96, 100-112 and 116-129 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 102/103
Claim 65-68, 73, 75-77, 81, 83, 84, 87-92, 94-97, 100-113 and 116-129 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Flashner et al (WO 2007/073397).

The composition is further recited as stable and bioavailable. The specification describes “stability” and “bioavailability” as lack precipitation of the anesthetic agent.   
Flashner discloses a composition comprising an anionic polysaccharide, such as heparin, an acute-acting anesthetic, such as lidocaine, and a buffer that ensures that a sufficient portion of the anesthetic is present in an uncharged state, so that it can cross the cell membranes, thereby allowing for bioavailability. See page 17 and paragraph [0057]. The reference is silent regarding the stability of the solution after three months of storage. 
Flashner exemplifies solutions comprising heparin, the local anesthetic lidocaine (or lidocaine HCl) and the buffer sodium bicarbonate (or Tris) along, as well as ones with the osmolar component, NaCl. The reference discloses the preparation of a solution by providing heparin and lidocaine separately in liquid form and mixing them, followed by adding liquid buffer to the mixture of heparin and lidocaine and resulting in a pH of 7.6. See Tables 4-6 and Examples 3-5. The exemplified products comprise about 40,000 units of heparin per unit dose and 80-200 mg of lidocaine per unit dose. The reference further discloses a range of 10,000 to 100,000 units of heparin per unit dose. See reference claim 71. This is precisely one of the methods described in the specification as suitable for preparing the instant stable products. See specification at page 7, paragraph [0017].  
With respect to the presence of the NaCl, it is noted that although some of the claims, such as 65 are recited as “consisting of” a heparinoid, local anesthetic and buffer, it is noted that the claims allow for salts, such as lidocaine HCl and sodium bicarbonate. Therefore, in solution, + and Cl, indistinguishable from added NaCl, per se. See description of Table 4.    
  The reference discloses solutions described as “clear” (without precipitation) but is silent the long term stability without precipitation of the anesthetic for these solutions. The amounts of the components appear to be consistent with producing a composition having the recited pH. Furthermore, the reference teaches that the heparin, “in addition to it pharmacologic role of augmenting glycosaminoglycan deficiency of the urothelium in patients with interstitial cystitis, it acts to help maintain the clarity of the solution by keeping the lidocaine soluble.” (emphasis added) See paragraph [0128]. 
Regarding the product-by-process claims, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F2.d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The reference compositions appear to meet the limitations of the claims. Because the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show a novel or unobvious difference between In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Applicant’s arguments filed May 13, 2021 have been fully considered but they are not persuasive.
Declarant Parsons states that a sodium bicarbonate buffer is unstable, so that over the period of three months, the pH would drop causing a drop in clinical effectiveness over that time. This is not found to be persuasive. This argument contradicts the instant disclosure which states that a composition prepared with a bicarbonate buffer provides a product that is stable for at least three months. See paragraphs [0022] and [0074]. Declarant Parsons further reiterates that Flashner fails to disclose any stability data. This is not found to be persuasive. The examiner maintains that the burden remains on Applicant to demonstrate that the Flashner products, which meet the composition limitations, do not meet the stability limitation. 
Applicant first cites the Flashner discussion at paragraph [0128] and notes that “there is no alternative in which the buffer (sodium bicarbonate) and the local anesthetic (lidocaine) are both present and then the heparinoid (heparin) is then added.” The examiner agrees that there is no instant product-by-process claim that is recited to be prepared in this manner. However, again, it has not been demonstrated that the recited compositions (not all product-by-process ones) and their properties, such as stability, are dependent on a particular method of preparation. Furthermore, the instant claims are not drawn to a method of preparing the exemplified compositions, as described in paragraph [0126]. Finally, this establishes that Flashner is aware of the precipitation (stability) problem and teaches how to avoid it. 
Applicant further states that the immediate absence or clearing of turbidity when the heparin is added cannot be equated to stability of the composition over a significant period of 
Applicant further notes that Flashner discloses some products wherein the stability and clarity is not addressed. This is not found to be persuasive because the passages cited to support the rejection do note the clarity of the solution. With respect to silence regarding stability “after a period of time,” this has been addressed. This is presumed, due to evidence that has been exhaustively discussed, to be an inherent property of the composition.    
Applicant further notes that [0128] does not address the issue of pH caused by the addition a heparin, a highly acidic compound. This is not found to be persuasive because other exemplifications have the pH corresponding to the limitations of the claims.      
Applicant further contends that the reference does not disclose that the compositions actually have the required stability and that immediate clearness of the disclosed solutions and stability cannot be equated. Applicant further notes that a composition and its properties are inseparable. It appears to be Applicant’s conclusion that because a property is not disclosed by the art, it does not exist, so the art does not anticipate the claimed invention. This is not found to which comprises the required components, does not have this claimed limitation. It is established that an inherent feature need not be recognized at the time of the invention. Furthermore, throughout the specification the concept of “stability” is discussed in terms of a lack of precipitation of the lidocaine. The reference products are clear, therefore lacking in precipitation. As has been discussed, they are also prepared in a manner recited by Applicant. The reference is silent regarding their 3-month stability (as well as many other physico-chemical properties), but the examiner maintains that in view of the foregoing, the burden is on Applicant to demonstrate that the products prepared by Flashner (in a manner disclosed in the specification as being a method that would provide a stable composition) do not have the requisite stability. This determination is not made on the basis of “mere probabilities or possibilities,” but rather the fact that the product is prepared in the same manner as that disclosed by Applicant.   
Applicant further argues that the reference does not teach a sequence of addition of the components corresponding to the components of the present application and describes the purported two alternatives of preparing the instant products: (1) First alternative of adding the local anesthetic to a mixture of the liquid buffer and heparinoid; and (2) Second alternative of simultaneously mixing the three components. The examiner respectfully disagrees. As noted above, the instant specification, sets forth three suggested methods for preparing the instant products (See paragraphs [0010], [0017], and [0021]), including one exemplified by Flashner wherein the liquid buffer is added to a liquid solution comprising the anesthetic and heparinoid. At paragraph [0022] the specification further states, referring to the methods described at paragraphs [0010], [0017], and [0021], (emphasis added):
stable for at least three months without precipitation of the local anesthetic. The premixed liquid composition can be prepared by the methods described above.
 
 As noted above, Flashner at [0126] teaches the method of preparation:
When the lidocaine (4 ml of 4%, 40 mg/ml [units indicating a liquid]) was added to the heparin (4 ml of 5,000 units per ml [units indicating a liquid]), the measured pH of the solution was 6.9 and the solution [liquid composition comprising lidocaine and heparin] was clear. The addition of 4 ml [units indicating a liquid] of 8.4% bicarbonate [to the mixture of heparin and lidocaine] increased the volume to 12 ml and altered the pH to 7.6 which is very close to the pKa of lidocaine. 
  
Applicant goes on to argue that the reference does not provide guidance regarding the order of combination of the composition and that the method described in the instant application is critical in avoiding precipitation of the lidocaine. Applicant goes on to discuss a “first alternative” (add local anesthetic to mixture of heparinoid and buffer) and “second alternative” (simultaneous mixture of the three components.). This is not found to be persuasive. Again, it is noted that the claims are drawn to a product and not a method and maintains that the burden is on Applicant to demonstrate that the art product does not have this claimed limitation. Additionally, as discussed above, the Flashner method is consistent with a method (omitted in Applicant’s discussion of mixing alternatives) that the instant specification states results in the claimed product. Furthermore, the reference addresses the influence of pH on the availability of lidocaine. See paragraph [0126]. 
Applicant argues that paragraphs [0126] does not address the issue of stability. This is not found to be persuasive. Again, the specification provides no definition of “stability” other than the absence of precipitation. The composition is described as being clear, i.e., no precipitation. The silence regarding “long-term” stability is addressed above.  

In response to the observation in the previous Office action that the patentability of a product does not depend on its method of production, Applicant responds that the patentability of the product is not grounded on its method of production but rather its stability. The examiner agrees and maintains that the burden is on Applicant to demonstrate that the product of the art does not have the required stability. 
Applicant contends that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.” The claims are drawn to a stable solution comprising the recited components. The specification suggests that if the components are combined incorrectly, the lidocaine precipitates regardless of subsequent attempts to avoid it. The art discloses a clear solution having these components. This suggests that the reference products have been combined correctly. The examiner maintains that the recited properties appear to be inherent and the burden is on Applicant to demonstrate that the product of the art does not have the required stability.
In re Best is inapplicable because the methods for preparation of the composition of the present invention are not actually disclosed, and considerable degree of experimentation would be required. This is not found to be persuasive. As discussed exhaustively, the reference discloses the required composition as well as the particularly recited method of preparing it. Applicant goes on to state that because of the large number of alternative for mixing the components there is no normal alternative that would occur without guidance in the reference. This is not found to be persuasive because the reference clearly describes how to combine the components, so no choices are necessary.   
Applicant further argues that In re Fitzgerald is inapplicable because in that case the claims were analyzed as product-by-process claims because there was no other way to produce the product other than by a specific process defined in the parent application, and Applicant was unable to present evidence that the rate of cooldown described in the prior art would necessarily result in a difference in shrinkage in the final product. This is not found to be persuasive because it supports the examiner’s position. The examiner maintains that Flashner discloses a composition comprising the recited limitations and prepared in a manner that Applicant discloses as being one that results in a stable product, and that the burden in on Applicant to present evidence that the composition does not meet the stability limitation. 
Finally Applicant argues that In re Thorpe is inapplicable because the broadest composition claims, such as claim 65, are not product-by-process claims, but are product claims reciting a stability limitation. This is not found to be persuasive. Furthermore, the entire point of discussing products that are recited in product-by-process form is to note that the patentability of a product does not depend on its stated method of preparation but rather its own limitations. The fact that Flashner prepares the product in a manner disclosed in the instant specification merely 
Finally Applicant contends that “a careful reading of the claim and the references indicates that the sequence of addition and mixing of these components is not actually disclosed” in the reference. This is not found to be persuasive. Applicant fails to cite the specific variation between the reference and the claims.   

Claim Rejections - 35 USC § 103
Claims 65-68, 72, 73, 75, 76, 81, 83, 84, 87-96, 100-112 and 116-129 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flashner et al (WO 2007/073397).
Flashner teaches as set forth above. The reference further teaches that the preferred pH for the composition is about 7.4 to about 8.2 and that the compositions require an anionic polysaccharide such as a heparinoid, an anesthetic, and a buffer but may have other components. See paragraphs [0023] and [0053] and reference claim 3. The reference further suggests the use of other glycosaminoglycans (heparinoids), such as pentosan polysulfate sodium (PPS). See page 25, lines 11-13. The reference does not exemplify solutions comprising heparinoids other than heparin, per se.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare the solutions of Flashner with any of the anionic polysaccharides (heparinoids) suggested, such as PPS, with a reasonable expectation of success because it is expressly suggested by the art. The solutions of the art and those of the instant claims have the 
It is further noted that the reference teaches that it is the uncharged anesthetic that is available for bladder uptake and a buffer must be provided to ensure that the pH is sufficiently near the isoelectric point so that a sufficient portion of the anesthetic is present in the uncharged state. The pH requirement for the buffer depends on the pKa of the anesthetic which varies with the particular molecule. The reference notes that the pKa for lidocaine is 7.9. See paragraph [0079]. pKa values for other suggested anesthetics, such as bupivacaine and chloroprocaine are 8.1 and 8.7, respectively. Furthermore, different anionic polysaccharides would have varying contribution to the pH of the solution, depending on structure and concentration. Therefore, it would be obvious to prepare a solution having the desired dose of the two therapeutic agents, (1) the anionic polysaccharide and (2) the desired anesthetic agent, followed by the addition of buffer solution to adjust the pH to the optimal value for therapeutic efficacy. In doing so, one of ordinary skill would arrive at a method that produces the recited, stable solution. 
Applicant’s arguments filed May 13, 2021 have been fully considered but they are not persuasive.
Applicant first argues that Flashner does not disclose or suggest any route for preparation of a composition having the required stability and bioavailability of the local anesthetic. This is not found to be persuasive. As discussed above, the reference expressly addresses the fact that the buffer prevents major pH changes as urine is added to the composition, allowing for increased availability of the lidocaine. Furthermore, the reference exemplifies the administration of the compositions to patients who experience relief from symptoms. This suggests suitable availability of the anesthetic. 

Applicant further argues that although the intended use of the reference compositions may be similar or identical, “the compositions themselves are distinct for the reasons set forth above.” This is not found to be persuasive. Applicant has not, in fact, shown the instant composition to be distinct or nonobvious from the reference composition. The limitations regarding stability and bioavailability, which the instant disclosure equates to lack of precipitation, has been addressed. The reference is clearly aware of the precipitation problem and provides guidance for avoiding it. Preparing a composition using the guidance of Flashner would be expected to result in one without precipitation of the anesthetic. Such a composition would appear to meet the requirements for stability and bioavailability. See the instant specification at precipitation of the local anesthetic such as lidocaine and thus maintains bioavailability of the local anesthetic. This maintains the stability and efficacy of the composition.” (emphasis added)  
Applicant further argues that the reference leaves open a large number of possibilities for the preparation of the composition including a large number of different sequences of mixing and timing of adjustment of pH, and that there is no clear suggestion of the specific alternatives in the claims as amended. This is not found to be persuasive. The claims are not drawn to a method of preparation, and Applicant has not presented any evidence that the stability of the composition depends on the sequence of mixing. Furthermore, even if the stability were a function of the sequence of mixing, Flashner exemplifies the same sequence disclosed in the specification as providing a stable composition: Prepare combination of heparinoid and local anesthetic followed by addition of buffer to combination of heparinoid and local anesthetic. Even though claim 62 has been canceled, the specification admits that a composition prepared in the manner of Flashner will be stable.  
Regarding long-term stability, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. It is possible that the art product does not have the stability required, but that has not been established.
Applicant further contends that an analysis of “obvious to try” is not appropriate where the prior art did not provide any indication of which parameters were critical or did not provide any direction as to which of many possible choices were likely to be successful. This is not found . 
In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
Claims 65-68, 72, 73, 75, 76, 81, 83, 84, 87-96, 100-112 and 116-129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, of copending Application No. 13/442,101 (reference application) in view of Flashner et al (WO 2007/073397). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 6 is drawn to a composition comprising lidocaine, heparin and a buffer having buffering capacity of sodium bicarbonate at concentration of 0.20 M to 0.45 M, wherein the pH ensures that a sufficient portion of the lidocaine is present in an uncharged state in order to cross cell membranes. The claim is silent regarding the stability and the particular value of the pH. 

Flashner further teaches the use of Tris as the buffer, lidocaine HCl as the anesthetic, and PPS as the anionic polysaccharide, so it would be further obvious to make these modifications to the reference product to arrive at the instant solution.  
The requirement regarding the product by process limitations are addressed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Applicant’s arguments filed May 13, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the ‘101 application provides no guidance regarding the preparation of compositions comprising higher concentrations of heparin. This is not found to be persuasive. Flashner teaches higher concentrations. Regarding stability, this argument has been discussed thoroughly above. 

Claims 65-68, 73, 75-77, 81, 83, 84, 87-97, 100-113 and 116-129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65 of 
The reference claim 65 is drawn to a method of preparing a composition comprising heparin, lidocaine, and a buffer with a pH of 6.8 to 8.3 and wherein the composition is at least 90% stable after one year. In preparing the reference compositions as directed, one or ordinary skill would arrive at the instant invention. 
Applicant’s arguments filed May 13, 2021 have been fully considered but they are not persuasive. 
Applicant cites General Foods Corp. v. Studiengesellschaft Kohle, mbH, 23, USPQ 2d 1839, 1845 (Fed. Cir. 1992) and argues that the proper comparison must between inventions actually defined by the claims. This is not found to be persuasive because the case concerns two patents claiming two patently distinct methods. In the instant case, the reference claims anticipate the instant product. 








  

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 7:30 am to 4:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.